86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James MALLARD, Plaintiff-Appellant,v.Bruce BROWN, in his individual capacity;  William Keen, inhis individual capacity, Defendants-Appellees.
No. 95-3000.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.  Terrence W. Boyle, District Judge.  (CV-95-55-2-BO)
James Mallard, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   Mallard v. Brown, No. CV-95-55-2-BO (E.D.N.C. Oct. 13, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.